Notice of Non-responsive amendment
As stated within the Quayle action mailed 4/23/2020 “This application is in condition for allowance except for the following formal matters: see claim objections above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935)”. Applicant has amended the claims to add several new claims, see claims 16-19 within claim amendments received on 11/2/2020, 4/5/2021 and 10/12/20201. As stated previously, see notice of non-compliance mailed 2/3/2021 and 7/9/2021, since prosecution on the merits is closed in accordance with practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935) applicant is not entitled to add several additional claims that require extensive consideration. If applicant wishes to amend claims other than those discussed within the Quayle action mailed 4/23/2020 or to add additional new claims which require more than a cursory consideration an RCE may be filed.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENNIFER L GHAND/Examiner, Art Unit 3792